        Case 5:18-cv-06720-LHK Document 45 Filed 01/04/19 Page 1 of 12




 1    KESSLER TOPAZ
        MELTZER & CHECK, LLP
 2    JENNIFER L. JOOST (Bar No. 296164)
      One Sansome Street, Suite 1850
 3    San Francisco, CA 94104
      Tel: (415) 400-3000
 4    Fax: (415) 400-3001
      jjoost@ktmc.com
 5
      [Additional counsel on signature page.]
 6
      Counsel for Movant SEB Investment Management AB
 7    and Proposed Lead Counsel for the Class

 8                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
 9                                     SAN JOSE DIVISION

10
      XIAOJIAO LU, Individually and on Behalf          Case No. 5:18-cv-06720-LHK
11    of All Others Similarly Situated,
                                                       NOTICE OF MOTION AND MOTION OF
12                          Plaintiff,                 SEB INVESTMENT MANAGEMENT AB
                                                       FOR CONSOLIDATION OF RELATED
13           v.                                        ACTIONS, APPOINTMENT AS LEAD
                                                       PLAINTIFF, AND APPROVAL OF
14    ALIGN TECHNOLOGY, INC., JOSEPH M.                SELECTION OF COUNSEL;
      HOGAN, JOHN F. MORICI, and RAPHAEL               MEMORANDUM OF POINTS AND
15    S. PASCAUD,                                      AUTHORITIES IN SUPPORT THEREOF

16                          Defendants.                Hearing Date: February 14, 2019
                                                       Time: 1:30 p.m.
17                                                     Judge: The Honorable Lucy H. Koh
                                                       Courtroom: 8, 4th Floor
18
                                                       ORAL ARGUMENT REQUESTED
19

20

21    [Additional caption on following page.]

22

23

24

25

26

27

28
     CASE NOS. 5:18-CV-06720-LHK, ET AL.
     NOTICE OF MOTION AND MOTION OF SEB INVESTMENT MANAGEMENT AB FOR CONSOLIDATION OF RELATED
     ACTIONS, APPOINTMENT AS LEAD PLAINTIFF, AND APPROVAL OF SELECTION OF COUNSEL
        Case 5:18-cv-06720-LHK Document 45 Filed 01/04/19 Page 2 of 12




 1
     DAVID INFUSO, Individually and on                Case No. 5:18-cv-07469-LHK
 2   Behalf of All Others Similarly Situated,

 3                        Plaintiff,

 4          v.

 5   ALIGN TECHNOLOGY, INC., JOSEPH M.
     HOGAN, and JOHN F. MORICI,
 6
                          Defendants.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     CASE NOS. 5:18-CV-06720-LHK, ET AL.
     NOTICE OF MOTION AND MOTION OF SEB INVESTMENT MANAGEMENT AB FOR CONSOLIDATION OF RELATED
     ACTIONS, APPOINTMENT AS LEAD PLAINTIFF, AND APPROVAL OF SELECTION OF COUNSEL
         Case 5:18-cv-06720-LHK Document 45 Filed 01/04/19 Page 3 of 12




 1                                NOTICE OF MOTION AND MOTION

 2   TO ALL PARTIES AND THEIR RESPECTIVE COUNSEL OF RECORD:

 3          PLEASE TAKE NOTICE that Lead Plaintiff Movant SEB Investment Management AB

 4   (“SEB”), by and through its counsel, hereby moves this Court in Courtroom 8, 4th Floor, of the

 5   Honorable Lucy H. Koh at the United States District Court, Northern District of California, Robert

 6   F. Peckham Federal Building & United States Courthouse, 280 South 1st Street, San Jose,

 7   California, on February 14, 2019, at 1:30 p.m., or as soon thereafter as the matter may be heard,

 8   for the entry of an Order: (1) consolidating the above-captioned related actions; (2) appointing SEB

 9   as Lead Plaintiff pursuant to the Private Securities Litigation Reform Act of 1995 (the “PSLRA”),

10   15 U.S.C. § 78u-4, et seq.; and (3) approving SEB’s selection of Kessler Topaz Meltzer & Check,

11   LLP (“Kessler Topaz”) as Lead Counsel for the class.

12          This Motion is made on the grounds that SEB timely filed this Motion and is the “most

13   adequate plaintiff” pursuant to the PSLRA. 15 U.S.C. § 78u-4(a)(3)(B). Based on the information

14   presently available, SEB has the largest financial interest in the relief sought by the class, and meets

15   the relevant requirements of Rule 23 of the Federal Rules of Civil Procedure (“Rule 23”), as its

16   claims are typical of the claims of the class and it will fairly and adequately represent the interests

17   of the class. In addition, SEB has selected and retained Kessler Topaz, a law firm with substantial

18   experience in prosecuting securities class actions, to serve as Lead Counsel pursuant to 15 U.S.C.

19   § 78u-4(a)(3)(B)(v).

20          In support of this Motion, SEB submits herewith the accompanying Memorandum of Points

21   and Authorities and the Declaration of Jennifer L. Joost in Support of the Motion of SEB

22   Investment Management AB for Consolidation of Related Actions, Appointment as Lead Plaintiff,

23   and Approval of Selection of Counsel (“Joost Decl.”).

24

25

26

27

28
     CASE NOS. 5:18-CV-06720-LHK, ET AL.                                                   1
     NOTICE OF MOTION AND MOTION OF SEB INVESTMENT MANAGEMENT AB FOR CONSOLIDATION OF RELATED
     ACTIONS, APPOINTMENT AS LEAD PLAINTIFF, AND APPROVAL OF SELECTION OF COUNSEL
          Case 5:18-cv-06720-LHK Document 45 Filed 01/04/19 Page 4 of 12




 1                            STATEMENT OF ISSUES TO BE DECIDED

 2          1.      Whether the above-captioned actions should be consolidated pursuant to Rule 42(a)

 3   of the Federal Rules of Civil Procedure (“Rule 42(a)”).

 4          2.      Whether SEB should be appointed as Lead Plaintiff pursuant to the PSLRA, 15

 5   U.S.C. § 78u-4(a)(3)(B).

 6          3.      Whether SEB’s selection of Kessler Topaz as Lead Counsel for the class should be

 7   approved pursuant to the PSLRA, 15 U.S.C. § 78u-4(a)(3)(B)(v).

 8                        MEMORANDUM OF POINTS AND AUTHORITIES

 9          SEB, by and through its counsel, respectfully submits this Memorandum of Points and

10   Authorities in support of their Motion for: (1) consolidation of related actions, (2) appointment as

11   Lead Plaintiff, pursuant to Section 21D(a)(3)(B) of the Securities Exchange Act of 1934 (the

12   “Exchange Act”), as amended by the PSLRA, 15 U.S.C. § 78u-4(a)(3)(B); and (3) approval of its

13   selection of Kessler Topaz as Lead Counsel for the class.

14   I.     SUMMARY OF ARGUMENT

15          Presently pending in this District are the two above-captioned securities class action

16   lawsuits (the “Actions”) brought under Sections 10(b) and 20(a) of the Exchange Act, as amended

17   by the PSLRA (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder (17 C.F.R.

18   § 240.10b-5) against Align Technology, Inc. (“Align” or the “Company”) and certain of its

19   executive officers (collectively, “Defendants”). The Actions are brought on behalf of purchasers

20   of Align securities between April 25, 2018, and October 24, 2018 (the “Class Period”).1 Because

21   the Actions involve common issues of law and fact, SEB respectfully submits that the Court should

22   consolidate the Actions pursuant to Rule 42(a).

23          After consolidation, the PSLRA governs the selection of the Lead Plaintiff in class actions

24   asserting claims under the federal securities laws. Specifically, the PSLRA requires courts to

25   1
             At the lead plaintiff stage, the longest, most inclusive class period controls. See, e.g., In re
26   Gentiva Sec. Litig., 281 F.R.D. 108, 113-14 (E.D.N.Y. 2012) (collecting cases). As such, SEB
     relies on the class period alleged in Infuso v. Align Technology, Inc., No. 5:18-cv-07469-LHK
27   (N.D. Cal.), in assessing its financial interest.
28
     CASE NOS. 5:18-CV-06720-LHK, ET AL.                                                   2
     NOTICE OF MOTION AND MOTION OF SEB INVESTMENT MANAGEMENT AB FOR CONSOLIDATION OF RELATED
     ACTIONS, APPOINTMENT AS LEAD PLAINTIFF, AND APPROVAL OF SELECTION OF COUNSEL
         Case 5:18-cv-06720-LHK Document 45 Filed 01/04/19 Page 5 of 12




 1   appoint as Lead Plaintiff the movant: (1) who makes a timely motion under the PSLRA’s sixty-

 2   day deadline; (2) who asserts the largest financial interest in the litigation; and (3) who also satisfies

 3   the relevant requirements of Rule 23. See 15 U.S.C. § 78u-4(a)(3)(B)(iii); In re Cavanaugh v. U.S.

 4   Dist. Court for the N. Dist. Of Cal., 306 F.3d 726, 729-30 (9th Cir. 2002) (discussing the process

 5   for selecting a lead plaintiff under the PSLRA); City of Dearborn Heights Act 345 Police & Fire

 6   Ret. Sys. v. Align Tech., Inc., No. 12-CV-06039-LHK, 2013 WL 2368059, at *2-3 (N.D. Cal. May

 7   29, 2013) (Koh, J.) (same).

 8             SEB respectfully submits that it is the presumptive “most adequate plaintiff” under the

 9   PSLRA and should be appointed as Lead Plaintiff because, to the best of its knowledge, its losses

10   of approximately $16,580,185 on a last-in, first-out (“LIFO”) basis in connection with its

11   transactions in Align securities during the Class Period represents the largest known financial

12   interest in the relief sought by the class. See Joost Decl., Exs. A (PSLRA certification) & B (loss

13   chart).

14             In addition to asserting the largest financial interest, SEB easily satisfies the relevant

15   requirements of Rule 23 because its claims are typical of all members of the class and because it

16   will fairly and adequately represent the class. See infra Section III.B. Moreover, as an institutional

17   investor with experience serving as a lead plaintiff under the PSLRA, thousands of participants,

18   and more than $100 billion in assets under management, SEB is the prototypical Lead Plaintiff

19   envisioned by Congress to serve as Lead Plaintiff under the PSLRA. See H.R. Conf. Rep. No.

20   104-369, at 34 (1995), reprinted in 1995 U.S.C.C.A.N. 730, 733; Glauser v. EVCI Career Colls.

21   Holding Corp., 236 F.R.D. 184, 188 (S.D.N.Y. 2006) (“the PSLRA was passed, at least in part, to

22   increase the likelihood that institutional investors would serve as lead plaintiffs in actions such as

23   this one”) (citation omitted).

24             Finally, SEB has selected Kessler Topaz as Lead Counsel. Kessler Topaz is a nationally

25   recognized securities class action litigation firm that has recovered billions of dollars in damages

26   for injured shareholders. See infra Section III.C. Thus, Kessler Topaz is highly qualified to

27   prosecute this case and should be appointed Lead Counsel for the class. See In re Cohen v. U.S.

28
     CASE NOS. 5:18-CV-06720-LHK, ET AL.                                                   3
     NOTICE OF MOTION AND MOTION OF SEB INVESTMENT MANAGEMENT AB FOR CONSOLIDATION OF RELATED
     ACTIONS, APPOINTMENT AS LEAD PLAINTIFF, AND APPROVAL OF SELECTION OF COUNSEL
            Case 5:18-cv-06720-LHK Document 45 Filed 01/04/19 Page 6 of 12




 1   Dist. Ct. for the N. Dist. of Cal., 586 F.3d 703, 709 (9th Cir. 2009) (“The statute expressly provides

 2   that lead plaintiff has the power to select lead counsel . . . .”) (citations omitted).

 3   II.      STATEMENT OF FACTS

 4            Align, a Delaware corporation headquartered in San Jose, California, is an American

 5   medical device company that purports to design, manufacture, and market products for the

 6   treatment of malocclusion or the misalignment of teeth. Invisalign is the proprietary name for the

 7   Company’s clear aligners.

 8            The Actions allege that throughout the Class Period, Defendants made materially false

 9   and/or misleading statements, as well as failed to disclose material adverse facts about the

10   Company’s business, operations, and prospects. Specifically, the Actions allege that Defendants

11   failed to disclose to investors: (1) that the Company would offer higher discounts to promote

12   Invisalign; (2) that the promotions would materially impact revenue; and (3) that, as a result of the

13   foregoing, Defendants’ positive statements about the Company’s business, operations, and

14   prospects, were materially misleading and/or lacked a reasonable basis.

15            As alleged in the Actions, the truth about the Company was revealed on October 24, 2018,

16   when Align Technology issued a press release announcing its third quarter 2018 financial results.

17   Therein, the Company disclosed a more than 6% decrease in its Invisalign Average Selling Price

18   (“ASP”). On the same day, the Company also announced that its Chief Marketing Officer would

19   “reduce his responsibilities and transition to a part-time position.”            On this news, Align

20   Technology’s share price shares fell $58.76, or approximately 20% to close at $232.07 on October

21   25, 2018.

22   III.     ARGUMENT

23            A.     The Actions Should Be Consolidated

24            The PSLRA provides that “[i]f more than one action on behalf of a class asserting

25   substantially the same claim or claims arising under [the Exchange Act] has been filed,” courts

26   shall not appoint a lead plaintiff “until after the decision on the motion to consolidate is rendered.”

27   15 U.S.C. § 78u-4(a)(3)(B)(ii).

28
     CASE NOS. 5:18-CV-06720-LHK, ET AL.                                                   4
     NOTICE OF MOTION AND MOTION OF SEB INVESTMENT MANAGEMENT AB FOR CONSOLIDATION OF RELATED
     ACTIONS, APPOINTMENT AS LEAD PLAINTIFF, AND APPROVAL OF SELECTION OF COUNSEL
         Case 5:18-cv-06720-LHK Document 45 Filed 01/04/19 Page 7 of 12




 1          Here, there are at least two related pending securities class actions asserting claims under

 2   the federal securities laws on behalf of investors:

 3
                 Case Caption                      Date Filed                Claims/Class Period
 4
                                                                        Sections 10(b) and 20(a) of the
 5    Lu v. Align Technology, Inc., et al.,    November 5, 2018          Exchange Act; July 25, 2018,
           No. 5:18-cv-06720-LHK                                          through October 24, 2018
 6
                                                                        Sections 10(b) and 20(a) of the
      Infuso v. Align Technology, Inc., et
 7                                            December 12, 2018         Exchange Act; April 25, 2018,
         al., No. 5:18-cv-07469-LHK                                       through October 24, 2018
 8

 9   Consolidation is appropriate under Rule 42(a) where the actions involve common questions of law
10   or fact. See City of Harper Woods Emps. Ret. Sys. v. AXT, Inc., No. C 04-04362 MJJ, 2005 WL
11   318813, at *2-3 (N.D. Cal. Feb. 7, 2005) (citing Fed. R. Civ. P. 42(a)). Here, the Actions present
12   virtually identical factual and legal issues arising out of the same alleged course of misconduct and
13   involve the purchase of Align securities, over overlapping class periods, at artificially inflated
14   prices. Accordingly, consolidation is appropriate. See id. (consolidating two actions asserting
15   claims under the Exchange Act).
16          B.      SEB Is the Most Adequate Plaintiff
17          The PSLRA establishes the procedure for selecting a lead plaintiff in a class action lawsuit
18   asserting claims under the federal securities laws. 15 U.S.C. § 78u-4(a)(1)-(3)(B)(i).
19          First, a plaintiff who files the initial action must publish a notice to the class within twenty
20   days of filing the action informing class members of: (1) the pendency of the action; (2) the claims
21   asserted therein; (3) the purported class period; and (4) the right to move the court to be appointed
22   as lead plaintiff within sixty days of the publication of the notice. Id. § 78u-4(a)(3)(A)(i). Within
23   sixty days after publication of the notice, any member of the proposed class may apply to the court
24   to be appointed as lead plaintiff, whether or not they have previously filed a complaint in the action.
25   See id. § 78u-4(a)(3)(A)-(B).
26          Second, the PSLRA provides that within ninety days after publication of the notice, the
27   court shall consider any motion made by a class member and shall appoint as lead plaintiff the
28
     CASE NOS. 5:18-CV-06720-LHK, ET AL.                                                   5
     NOTICE OF MOTION AND MOTION OF SEB INVESTMENT MANAGEMENT AB FOR CONSOLIDATION OF RELATED
     ACTIONS, APPOINTMENT AS LEAD PLAINTIFF, AND APPROVAL OF SELECTION OF COUNSEL
         Case 5:18-cv-06720-LHK Document 45 Filed 01/04/19 Page 8 of 12




 1   member of the class that the court determines to be most capable of adequately representing the

 2   interests of class members. See id. § 78u-4(a)(3)(B)(i). In determining the “most adequate

 3   plaintiff,” the PSLRA provides that the court shall adopt a presumption that the most adequate

 4   plaintiff in any private action arising under the PSLRA is the movant with the largest financial

 5   interest in the relief sought by the class that also satisfies the relevant requirements of Rule 23. Id.

 6   § 78u-4(a)(3)(B)(iii)(I); see also Cavanaugh, 306 F.3d at 729-32; Dearborn Heights, 2013 WL

 7   2368059, at *2-3. The “most adequate plaintiff” presumption may be rebutted only upon “proof”

 8   that the movant “will not fairly and adequately protect the interests of the class” or “is subject to

 9   unique defenses that render such plaintiff incapable of adequately representing the class.” 15

10   U.S.C. § 78u-4(a)(3)(B)(iii)(II).

11           Here, SEB is the “most adequate plaintiff” because it: (1) filed a timely motion for

12   appointment as Lead Plaintiff; (2) possesses the “largest financial interest in the relief sought by

13   the class”; and (3) “otherwise satisfies the requirements of Rule 23” for purposes of this Motion.

14   Id. § 78u-4(a)(3)(B)(iii)(I).

15                   1.      SEB’s Motion Is Timely

16           The PSLRA allows any member of the class to move for appointment as lead plaintiff

17   within sixty days of the publication of notice that the first action has been filed. See id. § 78u-

18   4(a)(3)(A)(i)(II).   Here, in connection with the filing of the first-filed action, Lu v. Align

19   Technology, Inc., et al., No. 5:18-cv-06720-LHK (N.D. Cal.), notice was published on November

20   5, 2018, in Business Wire. See Joost Decl., Ex. C. Accordingly, the deadline to seek lead plaintiff

21   status is January 4, 2019. Therefore, SEB’s Motion is timely.

22                   2.      SEB has the Largest Financial Interest in the Relief Sought by the Class

23           The PSLRA presumes that the movant asserting the largest financial interest in the relief

24   sought by the class and who otherwise satisfies the requirements of Rule 23 is the most adequate

25   plaintiff.   See 15 U.S.C. § 78u-4(a)(3)(B)(iii).       Here, SEB suffered substantial losses of

26   approximately $16,580,185 on a LIFO basis in connection with its purchase of 120,516 shares of

27   Align common stock during the Class Period. See Joost Decl., Exs. A-B. To the best of SEB’s

28
     CASE NOS. 5:18-CV-06720-LHK, ET AL.                                                   6
     NOTICE OF MOTION AND MOTION OF SEB INVESTMENT MANAGEMENT AB FOR CONSOLIDATION OF RELATED
     ACTIONS, APPOINTMENT AS LEAD PLAINTIFF, AND APPROVAL OF SELECTION OF COUNSEL
        Case 5:18-cv-06720-LHK Document 45 Filed 01/04/19 Page 9 of 12




 1   knowledge, there are no other applicants seeking appointment as Lead Plaintiff asserting a larger

 2   financial interest in this litigation. See 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I)(bb); Cavanaugh, 306

 3   F.3d at 732.

 4                  3.      SEB Satisfies Rule 23’s Typicality and Adequacy Requirements

 5          SEB also satisfies the applicable requirements of Rule 23.           See 15 U.S.C. § 78u-

 6   4(a)(3)(B)(iii)(I)(cc). At the lead plaintiff stage, movants are required to make a preliminary

 7   showing under Rule 23 that the proposed lead plaintiff’s claims are typical and adequate. See AXT,

 8   2005 WL 318813, at *3 (“the Court should focus its analysis on typicality and adequacy”) (citation

 9   omitted).

10                          (a)    SEB’s Claims Are Typical

11          “The test of typicality is whether other members have the same or similar injury, whether

12   the action is based on conduct that is not unique to the named plaintiffs, and whether other class

13   members have been injured by the same course of conduct.” Hanon v. Dataproducts Corp., 976

14   F.2d 497, 508 (9th Cir. 1992) (internal quotation and citation omitted). Here, the typicality

15   requirement is satisfied because SEB, like all other members of the class, seeks to recover losses

16   resulting from Defendants’ misrepresentations and omissions, and SEB is not subject to any unique

17   or special defenses that would render them atypical. See Dearborn Heights, 2013 WL 2368059,

18   at *4 (finding movant’s claims typical where “like all other members of the purported class, the

19   [movant] purchased Align common stock during the Class Period, allegedly in reliance upon

20   Defendants’ purported false and misleading statements, and alleged suffered damages as a result”).

21                          (b)    SEB is Adequate

22          Rule 23’s adequacy requirement is met when a representative party establishes that it “will

23   fairly and adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). “Whether a party

24   can fairly and adequately protect the interests of the class depends on the following considerations:

25   (a) the qualifications of counsel for the representatives; (b) an absence of antagonism between the

26   proposed representative and other members of the proposed class; (c) shared interests between the

27

28
     CASE NOS. 5:18-CV-06720-LHK, ET AL.                                                   7
     NOTICE OF MOTION AND MOTION OF SEB INVESTMENT MANAGEMENT AB FOR CONSOLIDATION OF RELATED
     ACTIONS, APPOINTMENT AS LEAD PLAINTIFF, AND APPROVAL OF SELECTION OF COUNSEL
        Case 5:18-cv-06720-LHK Document 45 Filed 01/04/19 Page 10 of 12




 1   representative and other members of the proposed class; and (d) the unlikelihood that the suit is

 2   collusive.’” AXT, 2005 WL 318813, at *4 (citation omitted).

 3          SEB is adequate. SEB has retained counsel with significant experience serving as lead

 4   counsel under the PSLRA. See infra Section III.C. No antagonism exists between SEB’s interests

 5   and those of the absent class members; rather, the interests of SEB and the class are squarely

 6   aligned. In addition, SEB incurred substantial financial harm in connection with their Class Period

 7   purchases of Align securities due to Defendants’ alleged misrepresentations and omissions.

 8   Therefore, SEB has a strong interest in ensuring the vigorous prosecution of the Actions. Finally,

 9   there is no evidence of collusion, as none exists.

10          In addition to satisfying the typicality and adequacy requirements of Rule 23, the

11   appointment of SEB also fulfils a critical legislative goal underlying the enactment of the

12   PSLRA—encouraging sophisticated institutions with large financial interests to serve as lead

13   plaintiff. “[T]he PSLRA was passed, at least in part, to increase the likelihood that institutional

14   investors would serve as lead plaintiffs in actions such as this one.” Glauser, 236 F.R.D. at 188

15   (citation omitted); see also H.R. Conf. Rep. No. 104-369, at 34 (1995), reprinted in 1995

16   U.S.C.C.A.N. at 733 (“The Conference Committee believes that increasing the role of institutional

17   investors in class actions will ultimately benefit shareholders and assist courts by improving the

18   quality of representation in securities class actions.”). Indeed, SEB is responsible for overseeing

19   more than $100 billion in assets and has significant experience serving as a lead plaintiff in cases

20   under the PSLRA. See SEB Inv. Mgmt. AB v. Endo Int’l, plc, et al., No. 2:17-cv-03711-TJS (E.D.

21   Pa.) (SEB currently serving as lead plaintiff); Felix v. Symantec Corp., et al., No. 3:18-cv-02902-

22   WHA (N.D. Cal.) (same).

23          C.      The Court Should Approve SEB’s Selection of Lead Counsel

24          The PSLRA vests authority in the lead plaintiff to select and retain lead counsel for the

25   class, subject to the Court’s approval. See 15 U.S.C. § 78u-4(a)(3)(B)(v). As such, this Court

26   should not disturb the lead plaintiff’s choice of counsel unless necessary to “protect the interests

27   of the class.” Id. § 78u-4(a)(3)(B)(iii)(II)(aa); see also Cohen, 586 F.3d at 712 (“[I]f the lead

28
     CASE NOS. 5:18-CV-06720-LHK, ET AL.                                                   8
     NOTICE OF MOTION AND MOTION OF SEB INVESTMENT MANAGEMENT AB FOR CONSOLIDATION OF RELATED
     ACTIONS, APPOINTMENT AS LEAD PLAINTIFF, AND APPROVAL OF SELECTION OF COUNSEL
        Case 5:18-cv-06720-LHK Document 45 Filed 01/04/19 Page 11 of 12




 1   plaintiff has made a reasonable choice of counsel, the district court should generally defer to that

 2   choice.”) (citation omitted). Accordingly, SEB’s selection of Kessler Topaz should be approved.

 3          Kessler Topaz specializes in prosecuting complex class action litigation and is one of the

 4   leading law firms in its field. See Joost Decl., Ex. D. The firm is actively engaged in complex

 5   litigation and has successfully prosecuted numerous securities fraud class actions on behalf of

 6   injured investors, including: In re Tyco International, Ltd. Securities Litigation, No. 02-md-1335

 7   (PB) (D.N.H.) ($3.2 billion recovery); In re Bank of America Corp. Securities, Derivative, and

 8   Employee Retirement Income Security Act (ERISA) Litigation, No. 09-md-2058 (PKC) (S.D.N.Y.)

 9   ($2.425 billion recovery); In re Wachovia Preferred Securities and Bond/Notes Litigation, No. 09-

10   cv-6351 (RJS) (S.D.N.Y.) ($627 million recovery); and In re Lehman Bros. Equity/Debt Securities

11   Litigation, No. 08-cv-5523 (LAK) (S.D.N.Y.) ($615 million recovery). Additionally, Kessler

12   Topaz is currently serving as lead or co-lead counsel in several high profile securities class actions

13   in this Circuit and across the country, including: Sjunde AP-Fonden, v. General Electric Co., No.

14   17-cv-8457 (JMF) (S.D.N.Y.); In re Allergan Generic Drug Pricing Securities Litigation, No. 16-

15   cv-9449 (KSH) (CLW) (D.N.J.); In re Celgene Corp. Securities Litigation, No. 18-cv-4772 (JMV)

16   (JBC) (D.N.J.); Baker v. SeaWorld Entertainment, Inc., No. 14-cv-2129 (MMA)(AGR) (S.D.

17   Cal.); and Washtenaw County Employees’ Retirement System v. Walgreen Co., No. 15-cv-3187

18   (SJC)(MMR) (N.D. Ill.).

19          Kessler Topaz’s commitment to zealous representation is also evident from its trial

20   experience under the PSLRA. Specifically, the firm obtained a rare jury verdict in the class’s favor

21   after a week-long trial held in 2014 in In re Longtop Financial Technologies Ltd. Securities

22   Litigation, No. 11-cv-3658 (SAS) (S.D.N.Y.)—one of just thirteen securities class actions to reach

23   a verdict since enactment of the PSLRA in 1995 (based on post-enactment conduct). The firm also

24   obtained the largest damage award in Delaware Chancery Court history following a trial before

25   Chancellor Leo E. Strine, Jr. See In re S. Peru Copper Corp. S’holder Derivative Litig., No. 961-

26   CS (Del. Ch.), aff’d Ams. Mining Corp. v. Theriault, 51 A.3d 1213, 1262-63 (Del. 2012) (affirming

27   final judgment, with interest, of $2 billion).

28
     CASE NOS. 5:18-CV-06720-LHK, ET AL.                                                   9
     NOTICE OF MOTION AND MOTION OF SEB INVESTMENT MANAGEMENT AB FOR CONSOLIDATION OF RELATED
     ACTIONS, APPOINTMENT AS LEAD PLAINTIFF, AND APPROVAL OF SELECTION OF COUNSEL
        Case 5:18-cv-06720-LHK Document 45 Filed 01/04/19 Page 12 of 12




 1          Thus, the Court can be assured that the class will receive the highest caliber of legal

 2   representation should it approve SEB’s selection of Kessler Topaz as Lead Counsel for the class.

 3   IV.    CONCLUSION

 4          For the foregoing reasons, SEB respectfully requests that the Court: (1) consolidate the

 5   above-captioned related actions; (2) appoint SEB as Lead Plaintiff; and (3) approve SEB’s

 6   selection of Kessler Topaz as Lead Counsel for the class.

 7   Dated: January 4, 2019                        Respectfully submitted,

 8                                                 KESSLER TOPAZ
                                                    MELTZER & CHECK, LLP
 9
                                                   /s/ Jennifer L. Joost
10                                                 JENNIFER L. JOOST (Bar No. 296164)
                                                   One Sansome Street, Suite 1850
11                                                 San Francisco, CA 94104
                                                   Tel: (415) 400-3000
12                                                 Fax: (415) 400-3001
                                                   jjoost@ktmc.com
13
                                                   -and-
14                                                 NAUMON A. AMJED
                                                   DARREN J. CHECK
15                                                 RYAN T. DEGNAN
                                                   280 King of Prussia Road
16                                                 Radnor, PA 19087
                                                   Tel: (610) 667-7706
17                                                 Fax: (610) 667-7056
                                                   namjed@ktmc.com
18                                                 dcheck@ktmc.com
19                                                 rdegnan@ktmc.com

20                                                 Counsel for Movant SEB Investment Management
                                                   AB and Proposed Lead Counsel for the Class
21

22

23

24

25

26

27

28
     CASE NOS. 5:18-CV-06720-LHK, ET AL.                                                  10
     NOTICE OF MOTION AND MOTION OF SEB INVESTMENT MANAGEMENT AB FOR CONSOLIDATION OF RELATED
     ACTIONS, APPOINTMENT AS LEAD PLAINTIFF, AND APPROVAL OF SELECTION OF COUNSEL
